    Case 18-31754-5-mcr          Doc 104 Filed 01/10/19 Entered 01/10/19 14:52:01                           Desc
                                    Main Document    Page 1 of 4


UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK
                                                                            )
In re:                                                                      )
                                                                            )   Case Nos.
CENTERSTONE LINEN SERVICES, LLC,                                            )   18-31754 (main case)
ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                                  )   18-31753
ALLIANCE LAUNDRY & TEXTILE SERVICE, LLC,                                    )   18-31755
ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                                     )   18-31756
ATLANTA, LLC, and                                                           )
ALLIANCE LTS WINCHESTER, LLC                                                )   18-31757
d/b/a Clarus Linen Systems1,                                                )
                                                                            )   Chapter 11 Cases
                                                     Debtors.               )   Jointly Administered
                                                                            )
                                                                            )

 LIMITED OBJECTION AND RESERVATION OF RIGHTS OF PURESTAR GROUP
        TO DEBTORS’ MOTION FOR ORDERS (A) (I) AUTHORIZING THE
 SALE OF SUBSTANTIALLY ALL OF ALLIANCE’S ASSETS FREE AND CLEAR OF
  ALL LIENS, CLAIMS, INTERESTS AND ENCUMBRANCES, SUBJECT TO THE
  TERMS OF THE ASSET PURCHASE AGREEMENT AND SUBJECT TO HIGHER
 AND/OR BETTER OFFERS; (II) AUTHORIZING AND APPROVING THE FORM OF
  A CERTAIN ASSET PURCHASE AGREEMENT WITH CROWN HEALTH CARE
      LAUNDRY SERVICES, LLC; AND (III) AUTHORIZING ALLIANCE TO
   CONSUMMATE ALL TRANSACTIONS RELATED TO THE PROPOSED SALE;
 (B) APPROVING BIDDING PROCEDURES AND OTHER RELATED RELIEF; AND
(C) AUTHORIZING ALLIANCE TO ASSUME CERTAIN EXECUTORY CONTRACTS
  AND UNEXPIRED LEASES AND ASSIGN SUCH CONTRACTS AND LEASES TO
       PURCHASER CROWN HEALTH CARE LAUNDRY SERVICES, LLC

           AMCP Clean Acquisition Company d/b/a PureStar (“PureStar”), by and through their

counsel, Harris Beach PLLC, hereby submits this Reservation of Rights and Limited Objection

(the “Limited Objection”) in connection with the approval of Debtors’ Motion for Orders (A)

Authorizing The Sale Of Substantially All Of Alliance’s Assets Free And Clear Of All Liens,



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems (5594) (“Centerstone”); Atlas Health
Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681) (“Atlas”); Alliance Laundry & Textile Service,
LLC d/b/a Clarus Linen Systems (8284) (“Alliance”); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a
Clarus Linen Systems (4065) (“Atlanta”); and Alliance LTS Winchester, LLC d/b/a Clarus Linen Systems (0892)
(“Winchester”).



282176 2744811v1
    Case 18-31754-5-mcr            Doc 104 Filed 01/10/19 Entered 01/10/19 14:52:01                  Desc
                                      Main Document    Page 2 of 4


Claims, Interests And Encumbrances, Subject To The Terms Of The Asset Purchase Agreement

And Subject To Higher And/Or Better Offers; (II) Authorizing And Approving The Form Of A

Certain Asset Purchase Agreement With Crown Health Care Laundry Services, LLC; And (III)

Authorizing Alliance To Consummate All Transactions Related To The Proposed Sale; (B)

Approving Bidding Procedures And Other Related Relief; And (C) Authorizing Alliance To

Assume Certain Executory Contracts And Unexpired Leases And Assign Such Contracts And

Leases To Purchaser Crown Health Care Laundry Services, LLC (the “Sale Motion”).

           In support of its Limited Objection, PureStar states as follows:

           1.       On December 21, 2018, the Debtors filed the Sale Motion which, among other

things, seeks to sell substantially all of the Debtor’s assets through a proposed form APA.

           2.       The Debtors and PureStar have been in negotiations regarding 1) certain

provisions contained in the proposed Bid Procedures Order and 2) certain issues concerning what

the Debtors have classified as Excluded Assets in the proposed form APA.2 These negotiations

are ongoing and PureStar hopes that this matter can be resolved consensually prior to tomorrow’s

hearing. PureStar’s counsel sent a proposed revised Bid Procedure Order to the Debtors on

January 9, 2019, addressing its concerns regarding the current notice (or lack thereof) to all

interested third party purchasers to the extent the definition of Purchased Assets is modified by

the Debtors just days prior to the Bid Deadline. We are currently waiting to hear back as to

whether or not those proposed changes are acceptable to the Debtors, the Stalking Horse, and

other interested parties. However, in an abundance of caution, PureStar submits this Limited

Objection to preserve its rights in the event that these issues are not resolved prior to tomorrow’s

hearing.


2
    All capitalized terms not defined herein have the meaning ascribed to them in the Sale Motion.
                                                           2

282176 2744811v1
 Case 18-31754-5-mcr           Doc 104 Filed 01/10/19 Entered 01/10/19 14:52:01              Desc
                                  Main Document    Page 3 of 4


           3.      Specifically, PureStar objects to the Sale Motion to the extent that the Proposed

Bid Procedure Order does not give all parties notice of what will be sold through the proposed

Purchased Agreement. Currently, the Atlanta PP&E is included in Appendix 1.1(b) of the APA

as an Excluded Asset. As drafted, section 1.1(c) of the form APA provides that Crown Health

Care Laundry Services will be the only party to receive notice “no later than five (5) days prior

to the Bid Deadline” of whether the Debtors’ intend to re-designate the Atlanta PP&E as a

Purchased Asset (which is currently listed as an Excluded Asset on Appendix 1.1(b) of the

APA). This provision should not be buried in the APA and this notice should be given to all

parties identified in paragraph 10 of the current version of the Bid Procedure Order prior to the

Bid Deadline, not just the Stalking Horse. The Bid Procedure Order should provide that all

interested parties will receive five (5) days written notice if the Debtors’ intend to re designate

the Atlanta PP&E as a Purchased Asset.

           4.      In addition, PureStar also objects to the proposed form APA on the grounds that

Appendix 1.1(b) (the “Excluded Asset List”) may be deficient. PureStar believes that certain of

the Debtors’ assets are not currently listed as Excluded Assets that otherwise should be. We

believe based upon discussions with SSG that this was merely an oversight, but want to make

certain that both the “Excluded Asset” and “Purchased Asset” lists are accurate prior to the Bid

Deadline, so that everyone knows whether to bid at the Auction for the Purchased Assets or seek

to purchase the Excluded Assets through a 363 sale or other means. It is our understanding that

PureStar’s concerns will be remedied on this point also, but PureStar has yet to receive a revised

Excluded Asset List from the Debtors. Therefore, PureStar reserves its rights to object to the

Sale Motion and the proposed Bid Procedure Order to the extent that the Excluded Asset List

and/or Purchased Asset List does not currently reflect what is to be sold at the Auction.


                                                   3

282176 2744811v1
 Case 18-31754-5-mcr            Doc 104 Filed 01/10/19 Entered 01/10/19 14:52:01                Desc
                                   Main Document    Page 4 of 4


           5.      Further, PureStar reserves the right to supplement this Limited Objection at any

time prior to the hearing on the approval of the Sale Motion. PureStar also reserves its rights to

raise additional objections to the Sale Motion, as well as to join in and adopt as its own, other

objections, at or prior to the hearing or any subsequent hearing.

           WHEREFORE, PureStar. respectfully requests that the Court modify the proposed Bid

Procedure Order as described above, reserve all rights of PureStar, and for such other and further

relief as is just and proper.

Dated: January 10, 2019                         Respectfully submitted,



                                                Kelly C. Griffith
                                                Harris Beach PLLC
                                                Kelly C. Griffith, Esq. (Bar Roll No. 512814)
                                                333 West Washington St.
                                                Suite 200
                                                Syracuse, NY 13202
                                                (315) 423-7100
                                                (315) 422-9331 (fax)
                                                kgriffith@harrisbeach.com
                                                lwoodard@harrisbeach.com
                                                Counsel for PureStar Group




                                                   4

282176 2744811v1
